Citation Nr: 1728801	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  14-28 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a temporary total rating based on hospitalization from July 23, 2009 to September 11, 2009.

2.  Entitlement to an earlier effective date for the grant of service connection for major depressive disorder with anxiety and panic disorder, effective September 23, 2009, based on clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty for training, including from April to October 1977. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded this case in December 2015.  The case is now returned for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A July 2010 rating decision granted service connection for major depressive disorder with anxiety and panic disorder, and assigned a 50 percent evaluation, effective March 2010.  By rating action dated February 2011, the RO assigned a 100 percent evaluation for the Veteran's service-connected psychiatric disability, effective September 23, 2009, the date her claim for service connection for a psychiatric disability was received. 

A July 2014 statement of the case noted that since service connection had not been established for a psychiatric disability when the Veteran was hospitalized in July 2009, a temporary total rating under the provisions of 38 C.F.R. § 4.29 was not warranted for that period.  She was notified that the February 2011 rating decision was final, and that the only way an earlier effective date could potentially be assigned was for her to allege clear and unmistakable error in that determination.  

The Veteran's substantive appeal specifically indicated she was claiming clear and unmistakable in the February 2011 rating decision.  In March 2016, the RO denied entitlement to an earlier effective date for service connection for major depressive disorder with anxiety and panic disorder without agoraphobia due to clear and unmistakable error.  The 100 percent evaluation was continued from September 23, 2009.  The Veteran submitted correspondence received by VA on March 15, 2016, December 21, 2016, and March 1, 2017, which the Board construes as asserting disagreement with the RO's denial in March 2016.  While the Board notes that the Veteran does not clearly state that she is filing a notice of disagreement with the March 2016 rating decision, the Board will construe her statements liberally.  Moreover, the Veteran's statements can be reasonably construed as disagreement with the determination as to her effective date for the grant of service connection for her psychiatric disability.   See 38 C.F.R. § 20.201(b).

Thus, a statement of the case is warranted for the earlier effective date claim based on clear and unmistakable error.  Also, adjudication of the temporary total rating issue on appeal is deferred pending resolution of this matter as such matters are inextricably intertwined.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should issue a statement of the case to the Veteran and her representative addressing the denial of entitlement to an earlier effective date for service connection for major depressive disorder with anxiety and panic disorder without agoraphobia due to clear and unmistakable error.  The statement of the case should include all relevant law and regulations pertaining to the claim.  The Veteran must be advised of the time limit in which she may file a substantive appeal. See 38 C.F.R. § 20.302(b).  Thereafter, if an appeal has been perfected, the issue should be returned to the Board.

2.  Then, readjudicate the issue of entitlement to a temporary total rating based on hospitalization in excess of 21 days. If the claim remains denied, the Veteran and her representative should be provided with a supplemental statement of the case and be given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




